Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 1 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 2 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 3 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 4 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 5 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 6 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 7 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 8 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 9 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
Case 1:20-cv-04651-SDG Document 6-4 Filed 11/17/20 Page 10 of 10




                         Ex. D to TRO Motion:
                            Voyles Affidavit
